Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the previous office action ,paragraph#8, lines 2-3, “Claim(s) 1-10, 13-18 and 20 is/are rejected under 35 U.S.C.102(a)(1) as being anticipated by Hester et al. (Pat# 5,675,340).” Should be deleted
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features of “the second plates collectively coupled to output the analog signal to the first input” as recited in claim 1 and the limitation of  “ input voltage in accordance with a binary code to provide an analog signal at a node coupled to the plurality of second plates” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 ,7,10-12, 17-18 and 20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It appears that the specification does not have support for the limitation of “the second plates collectively coupled to output the analog signal to the first input” as recited in claim 1 and the limitation of  “ input voltage in accordance with a binary code to provide an analog signal at a node coupled to the plurality of second plates” as recited in claim 17.
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.	
It is noted that Examiner considers the first plates as  top plates connected to Vdiv (first input of the comparator (120)) and the second plates as bottom plates  connected to the switches S2 to S7. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,7,10-18 and 20  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it appears that the limitation of “the second plates collectively coupled to output the analog signal to the first input” is inaccurately claimed. Should it be “the first plates collectively coupled to output the analog signal to the first input”.  It is noted that Examiner considers the first plates as  top plates connected to Vdiv (first input of the comparator (120)) and the second plates as bottom plates  connected to the switches S2 to S7. 
In claim 7, “the first voltage”  and “the ground voltage” have not been recited previously, therefore these terms are indefinite.
In claim 10, “the first voltage” has not been recited previously, therefore this term is indefinite.
In claim 12, it is unclear which parts of the capacitive digital to analog converter” is connected to receive the input voltage from a battery Since the converter has a plurality of  capacitors having first plates and second plates. 
In claim 13, line 7,”the ground reference” has not been recited previously, therefore this term is indefinite.

In claim 17, line 9, ”the ground reference” has not been recited previously, therefore this term is indefinite. Furthermore, the limitation of “ input voltage in accordance with a binary code to provide an analog signal at a node coupled to the plurality of second plates” is inaccurately claimed. Should it be “input voltage in accordance with a binary code to provide an analog signal at a node coupled to the plurality of first plates”. It is noted that Examiner considers the first plates as  top plates connected to Vdiv (first input of the comparator (120)) and the second plates as bottom plates  connected to the switches S2 to S7. 
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.	
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-3,7,10-18 and 20-21 . However these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Khatavkar et al ((pat# 10,756,748) disclose  Capacitor-enhanced Comparator For Switched-capacitor (SC) Circuits With Reduced Kickback.
Fan (Pat# 10,079,609) discloses  DAC Capacitor Array, Analog-to-digital Converter, And Method For Reducing Power Consumption Of Analog-to-digital Converter.

Tachibana et al (Pat# 7,233,273) disclose analog to digital converter.
Mitra et al (Pat# 7,265,708) disclose Analog-to-digital Converter With Interchangeable Resolution And Sample And Hold amplifier Channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867